
	

113 S2940 IS: American Opportunity Carbon Fee Act
U.S. Senate
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2940
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2014
			Mr. Whitehouse (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide for carbon dioxide and other greenhouse gas emission fees.
	
	
		1.Short title
			This Act may be cited as the
		  American Opportunity Carbon Fee Act.2.Carbon dioxide and other greenhouse gas emission fees(a)In
		generalChapter 38 of the Internal Revenue Code of 1986 is amended by adding at the end thereof the
			 following
		new subchapter:ECarbon dioxide and other greenhouse gas emission fees
							Sec. 4691. Fee for carbon dioxide emissions.
							Sec. 4692. Fee for non-carbon dioxide greenhouse gas emissions.
							Sec. 4693. Escaped methane.
							Sec. 4694. Border adjustments.
							Sec. 4695. Definitions and other rules.
						4691.Fee for carbon dioxide emissions(a)In
		  general(1)Fossil fuel products producing carbon emissions(A)In generalThere is hereby imposed a fee in an amount equal to the applicable amount at the rate specified in
			 subparagraph (B) on—(i)coal—(I)removed from any mine in the United States, or(II)entered into the United States for consumption, use, or warehousing,(ii)petroleum products—(I)removed from any refinery,(II)removed from any terminal, or(III)entered into the United States for consumption, use, or warehousing, and(iii)natural gas—(I)entered into any processor, or(II)entered into the United States for consumption, use, or warehousing.(B)RateThe rate specified in this subparagraph with respect to any product described in subparagraph (A)
			 is an amount equal to the applicable amount per ton of carbon dioxide that
			 would be emitted through the combustion of such product (as determined by
			 the Secretary, in consultation
		  with the Secretary of Energy and the Administrator of the Environmental
		  Protection Agency).(2)Emissions attributable to other substancesThere is hereby imposed a fee in an amount equal to the applicable amount per ton of carbon dioxide
			 emitted—(A)from any facility which—(i)is required to report emissions, or to which emissions are attributed, under subpart A of part 98
			 of title 40, Code of Federal Regulations, as in effect on the date of the
			 enactment of the American Opportunity Carbon Fee Act, and(ii)emits not less than 25,000 tons of carbon dioxide emissions during the previous calendar
			 year, and(B)by reason of the combustion or processing of any product  other than coal, petroleum products, and
			 natural gas.(b)Applicable
		  amount(1)In
		  generalFor purposes of this part, the applicable amount
		  is—(A)for calendar year 2015, $42,(B)for any calendar year following a year which is not a 
			 national emissions target attainment year, the
			 sum of—(i)the product of the
		  amount in effect under this subparagraph for the preceding calendar year
		  and 102
		  percent, and(ii)the inflation
		  adjustment amount determined under paragraph (2), and(C)for
		  any calendar year following a year which is a national emissions target
			 attainment year, the
			 sum of—(i)the amount in effect under this subparagraph for the preceding calendar year, and(ii)the inflation adjustment amount determined under paragraph (2).(2)Inflation
		  adjustment amount(A)In generalThe
		  inflation adjustment amount for any calendar year shall be an amount (not less
			 than zero) equal to the product of—(i)the amount
		  determined under paragraph (1)(B)(i) or (1)(C)(i), as applicable, for such
			 year, and(ii)the percentage by which the CPI for the preceding calendar year exceeds the CPI for the 
		  second preceding calendar year.(B)CPIRules similar to the rules of paragraphs (4) and (5) of section 1(f) shall apply for purposes of
			 this paragraph.(3)RoundingThe
		  applicable amount under this subsection shall be rounded up to the next whole
		  dollar amount.(4)National emissions target attainment yearFor purposes of paragraph (1), a calendar year is a national emissions target attainment year
			 if the level of
			 greenhouse gas emissions in the United States for the calendar year does
			 not exceed 20 percent of the level of greenhouse gas emissions in the
			 United States for calendar year 2005 as determined by the Secretary in
			 consultation with the Administrator of the Environmental
		  Protection Agency.(c)Refunds
		  for capturing carbon dioxide and production of certain goods(1)Carbon dioxide capture, utilization,  and storage(A)In generalIn
		  the case of a person who—(i)uses any coal, petroleum product, or natural
			 gas  for which a fee
			 has been
			 imposed under subsection (a)(1) in a manner which results in the emission
			 of qualified carbon dioxide,(ii)captures the
		  resulting emitted qualified carbon dioxide at a qualified facility, and(iii)(I)disposes of such qualified carbon dioxide in secure storage, or(II)utilizes such qualified carbon dioxide in a manner provided in subparagraph (D),there shall be allowed a refund, in
			 the same manner as if it were an overpayment of the fee imposed by such
			 subsection, to such person in amount determined under subparagraph (B).(B)Amount of refundThe amount of the refund under this subparagraph is an amount equal to the product of—(i)the
		  applicable amount under subsection (b) for the calendar year
		  in which such qualified carbon dioxide was captured and disposed or utilized, and(ii)the
		  adjusted tons of qualified carbon dioxide captured and disposed or utilized.(C)Adjusted total tonsFor purposes of subparagraph (B), the adjusted tons of qualified carbon dioxide captured and
			 disposed or utilized shall be the total tons of qualified carbon dioxide 
			 captured and disposed or utilized reduced by the amount of any anticipated
			 leakage of
			 carbon dioxide into the atmosphere due to imperfect storage technology or
			 otherwise, as determined by the Secretary in consultation with the
			 Administrator of the Environmental Protection Agency.(D)Requirements(i)In
		  generalAny refund under subparagraph (A) shall apply only with
		  respect to qualified carbon dioxide that has been captured and disposed or
			 utilized within
			 the United States.(ii)Disposal and secure
		  storage(I)Secure storageThe Secretary, in consultation with the
		  Administrator of the Environmental Protection Agency and the Secretary of
		  Energy, shall establish regulations similar to the regulations under section
		  45Q(d)(2) for determining adequate security measures for the secure storage
		  of qualified carbon dioxide for purposes of subparagraph (A)(iii)(I).(II)RecaptureThe
		  Secretary shall, by regulations, provide for recapturing the benefit of any
		  refund made under subparagraph (A) with respect to any qualified carbon dioxide
		  which is disposed in secure storage and ceases to be stored in a
		  manner consistent with the requirements of this section.(iii)UtilizationThe Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall
			 establish regulations providing for the appropriate methods and manners
			 for the utilization of qualified carbon dioxide under subparagraph
			 (A)(iii)(II), including the utilization of captured carbon dioxide for
			 enhanced oil or gas recovery and the production of substances such as
			 plastics, biofuels, and chemicals.  Such regulations shall provide for the
			 minimization of
			 the escape or further emission of the qualified carbon dioxide into the
			 atmosphere.(E)Qualified carbon dioxide; qualified facilityFor purposes of this paragraph—(i)Qualified carbon dioxideThe term qualified carbon dioxide has the same meaning given that term under section 45Q(b).(ii)Qualified facilityThe term qualified facility has the same
		  meaning given that term under section 45Q(c), determined without regard to
			 paragraph (3) thereof.(2)Manufacture of certain goodsIn the case of a person who uses any coal, petroleum product, or natural gas for which a
			 fee has been
			 imposed under	 subsection (a)(1) as an input for a manufactured
			 good that encapsulates carbon dioxide in a manner such that it
			 does not result in the direct emission of carbon dioxide in the
			 manufacturing or subsequent use of
			 such good, a refund shall be allowed to such person in the same manner as
			 if it were an overpayment of the fee imposed by such section in an amount
			 that is equal to the product of—(A)an amount equal to the
		  applicable amount under subsection (b) for the calendar year
		  in which such product was used, and(B)the total tons of carbon dioxide that would have otherwise been emitted through the
			 combustion
			 of such product.(3)ExportsIn
		  the case of a person who exports any coal, petroleum product, or
			 natural gas from the
			 United States
			 for which a fee has been imposed under subsection (a)(1), a refund shall
			 be
			 allowed to such person in
			 the same manner as if it were an overpayment of the fee imposed by such
			 section  in an amount that is equal to  the fee previously
		  imposed under such section with respect to such product.4692.Fee for non-carbon dioxide greenhouse gas emissions(a)In generalThere is hereby imposed a
			 fee
		  in an amount determined under subsection (b) on the emission (including
			 attributed emissions) of any greenhouse
			 gas other than carbon dioxide from  any greenhouse gas emissions  source.(b)Amount of feeThe amount of fee imposed by subsection (a) shall be
			 equal
			 to the applicable amount  determined under section 4691(b) per ton
			 of carbon dioxide equivalent emitted by the greenhouse gas
			 emissions source.(c)Greenhouse gas emissions sourceThe term greenhouse gas emissions source means	any facility which—(1)is required to report emissions (or which would be required to report emissions notwithstanding any
			 other provision of law prohibiting the implementation of or use of funds
			 for such requirements), or to which emissions are attributed, under part
			 98 of title 40,
			 Code of Federal Regulations, as in effect on the date of the enactment of
			 the American Opportunity Carbon Fee Act, and(2)emits during the previous calendar year greenhouse gases (not including carbon dioxide) at a rate
			 equal to the carbon dioxide equivalent of not less than 25,000
			 tons.(d)Special rulesFor purposes of determining emissions under subsections (a) and (c)(2), there shall not be taken
			 into account—(1)the emission of fluorinated greenhouse gases other than nitrogen trifluoride from any facility that
			 is included
			 under—(A)the electrical transmission and distribution equipment use source category under subpart DD of part
			 98 of title 40, Code of Federal Regulations, as in effect on the date of
			 the enactment of the American Opportunity Carbon Fee Act,(B)the electronics manufacturing source category under subpart I of such part, as in effect on the
			 date of the enactment of the American Opportunity Carbon Fee Act,(C)in the case of a facility  that transforms or destroys such gases, the industrial gas supplier
			 source category under subpart OO of such part, as in effect on the
			 date of the enactment of the American Opportunity Carbon Fee Act, or(D)the electrical equipment manufacturing or refurbishment category under subpart SS of such part, as
			 in effect on the date of the enactment of the American Opportunity Carbon Fee Act, or(2)the emission of trifluoride from any facility that is included under—(A)the industrial gas supplier source category under subpart OO of part 98 of title 40, Code of
			 Federal Regulations, as in effect on the date of the enactment of the American Opportunity Carbon Fee Act, or(B)the source category for importers and exporters of fluorinated greenhouse gases contained in
			 pre-charged equipment or closed-cell foams under subpart QQ of such part,
			 as in effect on the date of the enactment of the American Opportunity Carbon Fee Act.4693.Escaped methane(a)Reporting program(1)In generalNot later than January 1, 2016, the Secretary of the Treasury, in consultation with the
			 Administrator of the Environmental Protection Agency and the Administrator
			 of the Energy Information Administration, shall establish and
			 implement a program to provide for the collection of data on methane
			 emissions by major non-natural sources,
			 including methane emissions attributable to the extraction and
			 distribution of coal, petroleum products, and natural gas.(2)Annual reportNot later than 12 months after the date that the Secretary  implements the program described in
			 paragraph (1), and annually thereafter, the Secretary shall issue a
			 report, to be made available to the public and the appropriate Committees
			 of Congress, on methane emissions, including—(A)identification of all major non-natural source categories of methane emissions,(B)the total amount, expressed in tons of carbon dioxide equivalent, of—(i)methane emissions
			 attributable to the extraction and
			 distribution of coal within the United States during the preceding
			 calendar year,(ii)methane emissions
			 attributable to the extraction and
			 distribution of petroleum products within the United States during the
			 preceding calendar year, and(iii)methane emissions
			 attributable to the extraction and
			 distribution of natural gas within the United States during the preceding
			 calendar year, and(C)the total amount, expressed in tons of carbon dioxide equivalent, of—(i)greenhouse gas
			 emissions attributable to the
			 extraction, distribution, and combustion of coal within the United States
			 during the preceding calendar year,(ii)greenhouse gas
			 emissions attributable to the
			 extraction, distribution, and combustion of petroleum products within the
			 United States during the preceding calendar year, and(iii)greenhouse gas
			 emissions attributable to the
			 extraction, distribution, and combustion of natural gas within the United
			 States during the preceding calendar year.(b)Supplementary fee for escaped methane(1)CoalIn the case of any calendar year beginning after 2016, the fee imposed under section 4691(a)(1)
			 with respect to 
			 coal shall be increased by the amount determined by the Secretary (in
			 consultation with the Administrator of the Environmental Protection
			 Agency) necessary to ensure that the total fees collected under such
			 section  with respect to coal are equal to the total amount of such fees
			 that would be collected on coal if the fee imposed under section
			 4691(a)(1) applied to the carbon-dioxide equivalent of methane emissions
			 reported under subsection (a)(2)(B)(i).(2)Petroleum productsIn the case of any calendar year beginning after 2016, the fee imposed under section 4691(a)(1)
			 with respect to 
			 petroleum products shall be increased by the amount determined by the
			 Secretary (in consultation with the Administrator of the Environmental
			 Protection Agency) necessary to ensure that the total fees collected under
			 such section  with respect to petroleum products are equal to the total
			 amount of such fees that would be collected on petroleum products  if the
			 fee imposed under section 4691(a)(1) applied to the carbon-dioxide
			 equivalent of methane emissions reported under subsection (a)(2)(B)(ii).(3)Natural gasIn the case of any calendar year beginning after 2016, the fee imposed under section 4691(a)(1)
			 with respect to 
			 natural gas shall be increased by the amount determined by the Secretary
			 (in consultation with the Administrator of the Environmental Protection
			 Agency) necessary to ensure that the total fees collected under such
			 section  with respect to natural gas  are equal to the total amount of
			 such fees that would be collected on natural gas if the fee imposed under
			 section 4691(a)(1) applied to the carbon-dioxide equivalent of methane
			 emissions reported under subsection (a)(2)(B)(iii).4694.Border adjustments(a)Exports(1)In generalIn the case of any good exported from  the United States that—(A)is manufactured using as an input—(i)any coal,  petroleum product, or natural gas that is subject to a fee under section 4691(a)(1) or
			 4693(b), or(ii)any product manufactured in a facility that is subject to a fee under section 4691(a)(2) or
			 4692(a), and(B)as a result of such fee, has been determined by the Secretary to be placed at a competitive
			 disadvantage in foreign markets	against similar goods that
			 are manufactured using inputs not subject to
			 equivalent greenhouse gas or carbon content taxes or
			 fees,the Secretary may provide an equivalency refund to the person exporting such good
			 in an amount determined under
			 paragraph (2).(2)Equivalency refundFor any good identified by the Secretary under paragraph (1), the amount determined under this
			 paragraph shall be equal to the difference between—(A)the amount of the cost of such good attributable to any fees imposed under this subchapter on
			 inputs used in the manufacturing of such good (as determined under
			 regulations established by the Secretary), and(B)the amount, if any, of the cost of such good which would be attributable to comparable greenhouse
			 gas
			 or carbon content taxes or
			 fees imposed by the foreign nation or substantial governmental unit to
			 which such good is exported if the inputs used in the manufacturing of
			 such good were subject to such taxes or fees (as
			 determined under regulations established by the Secretary).(b)Imports(1)In generalIn the case of any good imported into the United States—(A)that is manufactured using as an input—(i)any coal, petroleum product, or natural gas  that is not subject to a fee under section 4691(a)(1)
			 or
			 4693(b), or(ii)any product manufactured in a facility that is not subject to a fee under section 4691(a)(2) or
			 4692(a), and(B)is placed at a competitive disadvantage compared to similar goods in the domestic market which
			 are manufactured using inputs subject to such a fee, as determined under
			 regulations
			 established by the Secretary,the Secretary may impose  an equivalency fee on the person importing such good in an amount
			 determined under
			 paragraph (2).(2)Equivalency feeFor any good identified by the Secretary under paragraph (1), the amount determined under this
			 paragraph shall be equal to the difference between—(A)the amount of the cost of such good which would be attributable to any fees imposed under this
			 subchapter on inputs used in the manufacturing of such good if the inputs
			 used in manufacturing such good were subject to such fees (as determined
			 under regulations established by the Secretary), and(B)the amount, if any, of the cost of such good which is attributable to comparable greenhouse gas
			 or carbon content taxes or
			 fees imposed by the foreign nation or substantial governmental unit from
			 which such good is imported (as determined under regulations established
			 by the Secretary).(c)Regulatory authorityThe Secretary shall consult with the Administrator of the Environmental Protection Agency and the
			 Secretary of Energy in establishing rules and regulations implementing the
			 purposes of this section.4695.Definitions and other rules(a)DefinitionsFor purposes of this subchapter:(1)Carbon dioxide equivalent(A)In generalExcept as provided under subparagraph (B), the term carbon dioxide equivalent means, with respect to a greenhouse gas, the quantity of such gas that has a global warming
			 potential equivalent to 1 metric ton of carbon dioxide, as determined
			 pursuant to table A–1 of subpart A of part 98 of title 40, Code of Federal
			 Regulations, as in effect on the date of the enactment of the American Opportunity Carbon Fee Act.(B)Exception for hydrofluorocarbonsIn the case of	hydrofluorocarbons emitted from any facility that is included under—(i)the industrial gas supplier source category under
			 subpart OO of part 98 of title 40, Code of Federal Regulations, or(ii)the
			 source category for
			 importers and exporters of fluorinated greenhouse gases contained in
			 pre-charged equipment or closed-cell foams under subpart QQ of such part,the term carbon dioxide equivalent means
			 10 percent of the quantity of such hydrofluorocarbons that has a global
			 warming
			 potential equivalent to 1 metric ton of carbon dioxide, as determined
			 pursuant to table A–1 of subpart A of such part, as in effect on the date
			 of the enactment of the American Opportunity Carbon Fee Act.(2)Greenhouse gasThe term greenhouse gas has the meaning given such term under section 211(o)(1)(G) of the Clean Air Act, as in effect on
			 the date of the enactment of the American Opportunity Carbon Fee Act.(3)CoalThe term coal has the same meaning given such term under section 48A(c)(4).(4)Petroleum productThe term petroleum product has the same meaning given such product under section 4612(a)(3).(5)Ton(A)In
		  generalThe term ton means 1,000 kilograms.  In the case
		  of any greenhouse gas which is a gas, the term ton means
		  the amount of such gas in cubic meters which is the equivalent of 1,000 kilograms
			 on
		  a molecular weight basis.(B)Fractional part
		  of tonIn the case of a fraction of a ton, any  fee imposed by
		  this subchapter on such fraction shall be the same fraction of the amount of such
			 fee imposed on
		  a whole ton.(6)United
		  StatesThe term United States has the meaning given
		  such term by section
		  4612(a)(4).(b)Other rules(1)Assessment and collectionSubject to subsection (d), payment of the fee imposed by sections 4691, 4692, and 4693 shall
			 be assessed and collected in the same manner as taxes under this subtitle.(2)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the provisions of
			 this subchapter..(b)Clerical amendmentThe table of subchapters for chapter 38 of the Internal Revenue Code of 1986 is amended by adding
			 at
			 the end the following new item:SUBCHAPTER E—Carbon dioxide and other greenhouse gas emission fees.(c)Effective
		dateThe amendments made by this section shall apply to taxable years beginning after
			 December 31, 2014.3.American Opportunity Fund(a)Establishment of fundSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end
			 thereof the following new section:9512.American Opportunity Fund(a)Creation of FundThere is established in the Treasury of the United
		  States a trust fund to be known as the American Opportunity Fund, consisting of
		  such amounts as may be appropriated or credited to the American Opportunity Fund
			 as provided
		  in this section or section 9602(b).(b)Transfers to FundThere is hereby credited  to the American Opportunity Fund an amount equal to the budgetary effects
			 for the American Opportunity Carbon Fee Act  determined pursuant to section 4 of the Statutory Pay-As-You-Go Act of 2010 (determined without
			 regard to section 5 of the American Opportunity Carbon Fee Act).(c)Expenditures from Fund(1)In generalSubject to paragraph (2), amounts
		  in the American Opportunity Fund shall be made available  for the
			 following uses to assist American families and businesses:(A)Providing economic assistance to low-income households or households in regions with
			 disproportionately high energy costs.(B)Transfers to the general fund of the Treasury to offset tax cuts.(C)Transfers to the Federal Old-Age and Survivors Trust Fund and the Federal Disability Insurance
			 Trust Fund established under section 201 of the Social Security Act (42
			 U.S.C. 401) to provide supplemental funding for increases in Social
			 Security benefits.(D)Providing tuition assistance for higher education or alleviating Federal student loan debt.(E)Investing in improvements to the infrastructure of the United States.(F)Providing dividends directly to individuals and families.(G)Providing transition assistance to workers and businesses in
			 energy intensive and fossil fuel industries.(H)Investing in mitigation and adaptation measures that promote national security, protect public
			 health, conserve natural resources, or fulfill international climate
			 commitments made by the United Nations Framework Convention on Climate
			 Change.(I)Reducing the debt of the United States.(2)LimitationNo amount may be made available from the American Opportunity Fund to create any new
			 government agency or to fund government operations beyond what is
			 necessary to carry out the uses provided in paragraph (1)..(b)Clerical amendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end
			 thereof the following new item:Sec. 9512. American Opportunity Fund..4.Public disclosure of revenues and expenditures(a)Establishment of websiteThe Secretary of the Treasury, or the Secretary's designee, shall establish a website for purposes
			 of making the disclosures described in subsection (b).(b)DisclosuresThe Secretary shall make publicly available,  on an ongoing basis and as frequently as possible,
			 the following information:(1)The amount and sources of revenue attributable to this Act and the amendments made by this Act.(2)The amount, programs,  and purposes for which expenditures are made from the American Opportunity
			 Fund.5.Budgetary provisions(a)Budgetary effects of this Act(1)Paygo scorecardThe budgetary effects of this Act and the amendments made by this Act shall not be entered on
			 either PAYGO scorecard maintained pursuant to section 4(d) of the
			 Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)).(2)Senate paygo scorecardThe budgetary effects of this Act and the amendments made by this Act shall not be entered on any
			 PAYGO scorecard maintained for purposes of section 201 of S. Con. Res. 21
			 (110th Congress).(b)Exclusion from determination of breachSection 251(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(a))
			 is amended by adding at the end the following:(8)American Opportunity FundIn determining whether there has been a breach during a fiscal year, the Office of Management and
			 Budget shall not include amounts appropriated from the American
			 Opportunity Fund during the  fiscal year as discretionary
			 appropriations if the Director of the Office of Management and Budget
			 determines that amounts are appropriated to assist American families and
			 businesses in a manner described in section 9512(c) of the Internal
			 Revenue Code of 1986..(c)PAYGO legislationSection 4 of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933) is amended by adding at the end
			 the following:(h)Offset from American Opportunity FundIn determining the budgetary effects of a PAYGO Act, CBO or OMB, as applicable, shall treat any
			 amounts transferred from the American Opportunity Fund to the General Fund
			 of the Treasury under the PAYGO Act as a savings if the Director of CBO or
			 the Director of OMB, as applicable, determines that the amounts are
			 transferred to assist American families and businesses in a manner
			 described in section 9512(c) of the Internal Revenue Code of 1986..6.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or
			 amendment to any person or circumstance, is held to be unconstitutional,
			 the remainder of this Act and amendments made by this Act, and the
			 application of the provisions and amendment to any person or circumstance,
			 shall not be affected by the holding.
		
